In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00212-CR


                      MICHAEL EDWARD DAWN, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 108th District Court
                                    Potter County, Texas
             Trial Court No. 60,245-E, Honorable Douglas Woodburn, Presiding

                                   August 30, 2013

                           MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      On July 9, 2013, appellant, Michael Edward Dawn, filed in this Court his pro se

Notice of Appeal in which he sought to appeal the denial ―by operation[] of law‖ of a

motion he had filed in the trial court on May 15, 2013. Said motion is entitled ―Petition

for Correction of Court’s Written Judgment.‖     Appellant’s ―Petition‖ appears to seek

modification of the trial court’s March 19, 2010 Judgment of Conviction. To the extent

that appellant seeks to appeal the March 19, 2010 judgments of conviction, he may not

do so; this Court dismissed his appeals for want of jurisdiction on May 31, 2011, for
failure to timely file notices of appeal. See Dawn v. State, Nos. 07-1100161-CR, 07-11-

00162-CR, 2011 Tex. App. LEXIS 4125, at *2–3 (Tex.App.—Amarillo May 31, 2011, no

pet) (mem. op., not designated for publication).1 Mandates were issued in those causes

on October 6, 2011. To the extent that appellant seeks to appeal the trial court’s ruling

on his ―Petition,‖ we noted a probable defect in our jurisdiction over such an appeal in

the apparent absence of a final, appealable order.


       On July 18, 2013, we notified appellant of the probable defect in our jurisdiction

and directed appellant to show grounds for continuing his appeal on or before August

16, 2013.    We alerted appellant that, unless he could show why this Court had

jurisdiction over his purported appeal, we would dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 43.2(f).


       ―A defendant in any criminal action has the right of appeal under the rules

hereinafter prescribed.‖ TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); see TEX.

R. APP. P. 25.2(a)(2) (providing that a defendant ―has the right of appeal under Code of

Criminal Procedure article 44.02 and these rules‖ in every case in which the trial court

―enters a judgment of guilt or other appealable order‖). However, a criminal defendant’s

general right to appeal under article 44.02 has always been limited to an appeal from a

final judgment. See Abbott v. State, 271 S.W.3d 694, 697 n.8 (Tex.Crim.App. 2008);

State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex.Crim.App. 1990) (en banc). Courts of

appeals do not have jurisdiction to review interlocutory orders unless that jurisdiction

has been expressly granted by law.           Apolinar v. State, 820 S.W.2d 792, 794

       1
        Appellant was convicted in two separate judgments for separate offenses of
assault on a family member. However, appellant’s ―Petition‖ refers only to trial court
cause number 60, 245-E, which was assigned appeal cause number 07-11-00161-CR.

                                             2
(Tex.Crim.App. 1991) (en banc); see Abbott, 271 S.W.3d at 697. Appellant has not

provided us with any statutory authority, and we have found none that would authorize

the appeal of a denial—either by operation of law or by written order—of a motion in the

nature of the ―Petition‖ from which appellant attempts to appeal.


       Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P.

43.2(f).




                                         Mackey K. Hancock
                                             Justice


Do not publish.




                                            3